968 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruth Ann MALZAHN, Plaintiff-Appellee,v.GENERAL MOTORS CORPORATION, and Electronic Data SystemsCorporation, Defendants-Appellants.
No. 90-1731.
United States Court of Appeals, Sixth Circuit.
June 30, 1992.

Before BOGGS and ALAN E. NORRIS, Circuit Judges, and BERTELSMAN, District Judge.1
PER CURIAM:


1
Defendants-appellants appeal the order of the district court holding that plaintiff has a contractual right to participate in a stock grant offered by defendant.   The court is of the opinion that the decision in  Cattin v. General Motors Corporation, 955 F.2d 416 (6th Cir.1992), recently decided by another panel of this Circuit, is dispositive of the matters on appeal.   See id. at 430-31.   For this reason, we AFFIRM the ruling of the Honorable Stewart A. Newblatt, United States District Judge for the Eastern District of Michigan.



1
 The Honorable William O. Bertelsman, Chief Judge, United States District Court for the Eastern District of Kentucky, sitting by designation